132 F.3d 40
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Paul J. CAVANAUGH, Jr., Defendant-Appellant.
No. 97-30083.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 15, 1997.**Dec. 18, 1997.

Appeal from the United States District Court for the Eastern District of Washington Wm. Fremming Nielsen, Chief District Judge, Presiding
Before SNEED, LEAVY and TROTT, Circuit Judges.


1
MEMORANDUM*


2
Paul J. Cavanaugh appeals his conviction and fifty-seven month sentence following a jury trial for being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g).  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


3
Cavanaugh contends that the district court erred by denying his request for a jury instruction based on a justification defense.  This contention lacks merit because Cavanaugh failed to demonstrate the elements of a justification defense.  See United States v. Gomez, 92 F.3d 770, 775 (9th Cir.1996) (explaining that "if the evidence, viewed in the light most favorable to the defendant, is adequate to make out a justification defense, [the defendant] is entitled to present it and have the jury instructed accordingly");  see also United States v. Lemon, 824 F.2d 763, 765 (9th Cir.1987) (setting forth the elements of a justification defense).


4
Cavanaugh also contends that he was entitled to a downward departure for duress.  We lack jurisdiction to consider this claim.  See United States v. Webster, 108 F.3d 1156, 1158 (9th Cir.1997) (stating we lack jurisdiction to review a district court's discretionary refusal to depart downward).


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3